         Case 1:20-cv-11129-GBD-GWG Document 29 Filed 06/23/21 Page 1 of 5

                                              Samuel J. Rubin                       Goodwin Procter LLP
                                              +1 212 813 8852                       The New York Times Building
                                              SRubin@goodwinlaw.com                 620 Eighth Avenue
                                                                                    New York, NY 10018

                                                                                    goodwinlaw.com
                                                                                    +1 212 813 8800



June 23, 2021

VIA ECF AND HAND

Hon. Gabriel W. Gorenstein
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:      Mai v. Citigroup Global Markets Holdings Inc., 1:20-cv-11129-GBD-GWG (S.D.N.Y.)

Dear Judge Gorenstein:

       We write on behalf of Defendant Citigroup Global Markets Holdings Inc. (“CGMHI”) to notify the
Court that CGMHI’s May 11, 2021 motion to dismiss the complaint in the above-referenced action (ECF
Nos. 25-27 (the “Motion”)) is fully-submitted and unopposed.

        Pursuant to the Court’s April 13, 2021 Order (ECF No. 22), the parties agreed to a briefing
schedule for the Motion which was set forth in CGMHI’s Notice of Motion (ECF No. 25) in accordance
with Your Honor’s Individual Practices (Rule 2(B)) and in the parties’ correspondence annexed hereto as
Exhibit A. Pursuant to the agreed-upon schedule, Plaintiff’s opposition to the Motion was due June 8,
2021 and CGMHI’s reply, if any, would have been due June 22, 2021. Plaintiff submitted no opposition
to the Motion and the Motion is now fully-submitted and unopposed.

        Further, in accordance with the Court’s Individual Practices, CGMHI respectfully submits courtesy
copies of its Notice of Motion, Memorandum of Law and the Declaration of Samuel J. Rubin in Support
of its Motion which were filed with the Court on May 11, 2021 (ECF Nos. 25-27) during a time when the
Court’s webpage directed litigants not to supply courtesy copies due to COVID-19 restrictions.

Respectfully submitted,

/s/ Samuel J. Rubin

Samuel J. Rubin


Cc: Ivan Mai (via ECF)
Case 1:20-cv-11129-GBD-GWG Document 29 Filed 06/23/21 Page 2 of 5




                 EXHIBIT A
     Case 1:20-cv-11129-GBD-GWG Document 29 Filed 06/23/21 Page 3 of 5


From:               Ivan Mai
To:                 Rubin, Samuel J.
Subject:            Re: Mai v. Citigroup Global Markets Holdings Inc. (S.D.N.Y. 20-cv-11129)
Date:               Wednesday, April 21, 2021 1:59:41 PM
Attachments:        image001.png
                    image002.png
                    image003.png
                    image004.png
                    image005.png
                    image006.png


Sam Rubin

The schedule is acceptable.

Sincerely


Ivan Mai


From: Rubin, Samuel J. <SRubin@goodwinlaw.com>
Date: Wednesday, April 21, 2021 at 10:35 AM
To: Ivan Mai <MAIINUSA@HOTMAIL.COM>
Subject: RE: Mai v. Citigroup Global Markets Holdings Inc. (S.D.N.Y. 20-cv-11129)



Dear Mr. Mai,

Following up on my email below, CGMHI intends to file its motion to dismiss and opening brief on
May 11. Please let me know if you agree to the briefing schedule I have proposed below. Thank
you.

Sam Rubin

Samuel J. Rubin


o +1 212 813 8852




From: Rubin, Samuel J.
Sent: Tuesday, April 13, 2021 1:02 PM
To: 'Ivan Mai' <maiinusa@hotmail.com>
Subject: RE: Mai v. Citigroup Global Markets Holdings Inc. (S.D.N.Y. 20-cv-11129)
      Case 1:20-cv-11129-GBD-GWG Document 29 Filed 06/23/21 Page 4 of 5



Dear Mr. Mai,

Pursuant to Magistrate Judge Gorenstein’s April 13, 2021 order on CGMHI’s pre-motion letter (ECF
No. 22), we are writing in accordance with the Court’s Individual Practices (Individual Rule 2.B) to
propose a briefing schedule for CGMHI’s motion to dismiss. We propose allowing both sides four
weeks to prepare their respective briefs in support and opposition to the motion and two weeks for
CGMHI’s reply. That would make: (i) CGMHI’s opening brief in support of its motion to dismiss due
May 11, 2021; (ii) your opposition to CGMHI’s motion to dismiss due June 8, 2021; and (iii) CGMHI’s
reply brief in further support of its motion to dismiss due June 22, 2021. Please let us of know if this
is an agreeable briefing schedule. Thank you.

Sam

Samuel J. Rubin


o +1 212 813 8852




From: Rubin, Samuel J.
Sent: Monday, April 12, 2021 3:48 PM
To: 'Ivan Mai' <maiinusa@hotmail.com>
Subject: Mai v. Citigroup Global Markets Holdings Inc. (S.D.N.Y. 20-cv-11129)

Dear Mr. Mai,

Please see the attached letter filed with the Court today in the above-referenced action.
Additionally, pursuant to Southern District of New York Local Rule 7.2 and Magistrate Judge
Gorenstein’s Individual Practices, attached please find authorities cited in the letter filed with the
Court today that are unpublished or reported on computerized databases.

Sam Rubin

Samuel J. Rubin



Goodwin Procter LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
o +1 212 813 8852
f +1 646 558 4141
SRubin@goodwinlaw.com
     Case 1:20-cv-11129-GBD-GWG Document 29 Filed 06/23/21 Page 5 of 5




*******************************************************************
This message was sent from Goodwin Procter LLP and is intended only for the designated
recipient(s). It may contain confidential or proprietary information and may be subject to the
attorney-client privilege or other confidentiality protections. If you are not a designated recipient,
you may not review, copy or distribute this message. If you receive this in error, please notify the
sender by reply e-mail and delete this message. Thank you.
*******************************************************************
